 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TULE LAKE COMMITTEE,                             No. 2:18-CV-2280-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    CITY OF TULELAKE, et al.,
15                       Defendants.
16

17                  Plaintiff, which is proceeding with retained counsel, brings this civil action. Good

18   cause appearing therefor, plaintiff’s requests to seal documents (ECF Nos. 43 and 44) are granted.

19   The Clerk of the Court is directed to seal the parties’ filings at ECF Nos. 40 and 42. The Clerk of

20   the Court is further directed to file under seal plaintiff’s document captioned “Tule Lake

21   Committee’s Response to Letter on the Sufficiency of Its Evidence” and Exhibit 1 attached

22   thereto, both submitted to chambers on April 2, 2019. Finally, the court orders that counsel may

23   obtain transcripts of the status conference held before the undersigned in Redding, California, on

24   April 3, 2019. That proceeding otherwise remains sealed.

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                 IT IS SO ORDERED.

 2

 3   Dated: April 4, 2019
                                           ____________________________________
 4                                         DENNIS M. COTA
 5                                         UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
